DAVIS, Circuit Judge
(dissenting). I am unable to subscribe to the conclusions of my colleagues in the foregoing opinion. The tanker Llama sailed from New York for Copenhagen, Denmark, October 24, 1915. She was, according to her chart, to stop at Kirkwall, Scotland, as required by the British government. When about 400 miles westward of the Orkney Islands, on October 29, 1915, she was hailed by the British cruiser Virginia, and was boarded by a British prize crew or armed guard of five persons under the command of Naval Officer Lieut. Cox. From that point the Llama proceeded toward Kirkwall, through Westray Firth, and when in the vicinity of Skea Skerries on October 31st, she struck a submerged rock and became a total loss.
The question of first importance, because the determination of this case depends upon it, is under whose direction or authority the navigation of the Llama proceeded from the time she was boarded by the pi-ize crew. The learned trial judge found as a fact that she was navigated under the direction of Lieut. Cox, who selected the route through Westray Firth and directed her courses. If this is a fact, the law is clear that the United States, operating through tthe Bureau of War Risk Insurance, which insured the vessel against “takings at sea, arrests, restraints and detainments of all kings, princes, and peoples, of what nation, condition, or quality soever, and all consequences of hostilities or warlike operations, whether before or after declarations of war,” is liable for the loss, and the taking or restraint, under the authorities, was the proximate cause of the accident and consequent loss. Magoun v. New England Marine Insurance Co., Fed. Cas. No. 8,961; Muller v. Globe & Rutgers Fire Ins. Co., 246 Fed. 759, 159 C. C. A. 61. If this be not the fact, and the prize crew under Lieut. Cox in no way interfered with the control of the ship or the selection of the route and courses, it is likewise clear that the United States is not liable for the loss.
This court has concluded that the learned District Judge erred in finding the above facts. It has found that as a matter of fact the British lieutenant did not interfere with the control of the vessel, nor determine her route nor courses to Kirkwall, but that these were determined wholly by the captain of the vessel. This conclusion is based on the testimony of Lieut. Cox and the silence of the captain as to the control of the vessel in the log, the consular protest, and the wreck inquiry. Lieut. Cox testified that he hád nothing to do with the management of the vessel or the selection of her route or courses. The control of the vessel and the selection of the route and courses were subjects that did not properly or necessarily arise in the log, the protest, or wreck inquiry. It was admitted that Lieut. Cox did direct the first course of the Llama after he boarded her, but no mention is made of that fact. It is therefore not strange that no mention is *8made of the route and other courses. The settlement in the log, protest, and wreck inquiry of the questions of the control of the vessel and the determination of the route and courses would throw no light on the physical cause of the accident.
Printed forms are used indicating in the margin the information desired and there is nothing in those forms properly calling for the settlement of this question, or the discussion of this controversy therein. At most, the conclusion of the court that the assumption of control by Lieut. Cox, if a fact, would necessarily appear in the log, protest, and wreck inquiry, is an unnecessary inference from silence under circumstances rendering it uncertain as to whether or not the captain should then and there have spoken. The protest and inquiry do, however, contain this statement, which indirectly throws light on the question:
“The vessel was holding a course south magnetic which was considered safe by the master and by the naval officer in charge of the prize crew.”
This, at least, shows joint control, and is very significant, when taken in connection with the purpose of boarding the vessel by the armed guard, the statement of Lieut. Cox that he had power and authority to correct anything suggested by the captain which did not meet his approval, that he had four armed men to assist him, and that nothing was done in navigating the vessel of which he or his assistants did not know and to which they did not assent.
Further, there are two routes to Kirkwall; one through the Fair Island Channel, and the other through the Westray Firth. Who selected the route through Westray Firth? This court in its opinion said:
“The proofs show that the master of the Mama had taken this latter passage on the previous voyage and that the British officer on board had never taken it.”
This is not the whole story. The undisputed proofs show that the master, who had made many trips, was taken to Kirkwall on the previous trip by a British prize crew or armed guard through the West-ray Firth, which was the usual route traveled by British prize crews; that on every trip before that the captain had gone through Fair Island Channel, and on this very trip the Llama was routed through the Fair Island Channel. After the naval officer had hoarded the vessel and examined the papers, he said:
“I then went on the bridge and signaled my investigation to the cruiser [Virginia], who gave me orders to proceed with the ship to Kirkwall.”
He further said:
“I told him [the captain] that the orders had come through as to the course to steer.”
The route through Westray Firth was about 50 miles shorter than the route through Fair Island Channel, and besides it was reported that there were submarines in Fair Island Channel, -but none in West-ray Firth. Lieut. Cox further testified that it was his duty to take the Llama to Kirkwall “by the safest route” and “with all dispatch.” *9The instructions of the British Admiralty to officers in charge of armed guards upon boarding vessels contained the following:
“The master should be given the special route to be followed.”
The captain and Christian P. Jensen, third mate of the Llama, unequivocally testified that the naval officer directed the vessel through Westray Firth and determined the courses, but that the vessel had been routed through the Fair Island Channel. The learned District Judge said:
“This conclusion [the assumption of control and determination of the route by Lieut. Cox] is arrived at, not only because the weight of the evidence seems to justify it, but also because the version of the master and third officer of the Llama seems to me to be more probable. The war between Great Britain and Germany was then in progress, and German submarines were plying the open sea beyond tbe Fair Island Channel. Although this was a neutral vessel, carrying a noncontraband cargo to a neutral port, those in control of a German submarine would undoubtedly have evinced considerable interest upon discovering a neutral vessel loaded with oil in the control of a British armed crew, and it seems highly improbable that the possibilities of this submarine peril were overlooked by the young lieutenant at the time the intended, course into Kirkwall was discussed by him with the master.”
So far as inferences are to be drawn from facts and indirect testimony, they are in perfect harmony with the facts found below. The conclusions really depend upon the veracity of Lieut. Cox on the one side and the captain and Jensen on the other. When Jensen testified, he was the chief officer of the Agememnon, in the employ of the United States, and if he had any bias whatever it would have been in favor of the respondent. Therefore his testimony is entitled to great weight, and should not be set aside by inferences drawn from silence. There is no question about the fact that Lieut. Cox was the absolute master of the vessel. He admits it, and everybody on the vessel knew it. He testified that he did not exercise his mastery over the vessel; but it seems to me that, notwithstanding his denials, his own statements, taken in connection with the positive testimony of others, together with the circumstances, unmistakably show that he did, and that the conclusions of the .learned District Judge were in accordance with the truth, and should be affirmed.